Citation Nr: 0007790	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-48 368	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for multiple sclerosis.  

3.  Entitlement to a compensable disability evaluation for 
residuals of a fracture of the left tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from November 1954 
to October 1964.  

This appeal arises from February 1996 and August 1996 rating 
actions of the Pittsburgh, Pennsylvania, regional office 
(RO).  Among other actions, the RO denied service connection 
for a back disability and multiple sclerosis, and also denied 
a compensable disability evaluation for service-connected 
residuals of a fracture of the left tibia.  Thereafter, in 
November 1997, the Board of Veterans' Appeals (Board) 
remanded the case to the RO.  


FINDINGS OF FACT

1.  The record contains no competent medical evidence 
associating a back disability to the veteran's military 
service; arthritis was not demonstrated within a year of the 
veteran's separation from service.  

2.  The record contains no competent medical evidence 
associating any multiple sclerosis to the veteran's military 
service; multiple sclerosis was not demonstrated within 7 
years of the veteran's separation from service.  

3.  The veteran has no functional impairment referable to the 
left tibia fracture.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability or multiple sclerosis is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  A compensable disability rating for residuals of a 
fracture of the left tibia is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a 
(Code 5262) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claims are well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

A.  Back Disability

In a statement dated in June 1995, the veteran asserted that, 
while he was stationed in Germany as a paratrooper, a static 
line wrapped around his neck and caused him neck and back 
pain.  He was hospitalized for two weeks.  The veteran also 
contended that, later, in 1960, he was involved in an 
automobile accident in which he was thrown from the car and 
sustained injuries to his left leg, left hip, as well as 
"contusions, lacerations, and other damage to . . . [his] 
back."  Thereafter, he was assigned to work in Food Service, 
but after approximately eight months of lifting food cartons, 
he was no longer able to do his job due to back pain.  The 
veteran maintained that he had experienced back pain since 
1960.  In the substantive appeal which was received at the RO 
in November 1996, the veteran reiterated these statements.  

According to service medical records, the veteran was 
hospitalized from February to September 1961 for injuries 
sustained in an automobile accident.  A physical examination 
revealed some tenderness over the veteran's cervical spine.  
X-rays showed a lateral wedging deformity of the T-5 body, 
but no indication was provided as to whether this deformity 
was new or old.  Final diagnoses included a compound 
comminuted fracture of the midshaft of the left tibia with no 
artery or nerve involvement, superficial abrasions on both 
hands and both legs, as well as a severe contusion of the 
right hemithorax with pulmonary involvement.  At a 
re-enlistment examination completed in February 1962, the 
veteran reported that he had previously experienced, or had 
at that time, lameness, but he did not specify the 
extremity(ies) involved.  The only abnormality noted on the 
evaluation was the fracture to his left tibia and fibula, and 
at subsequent examinations conducted in August 1963 and 
October 1964 he specifically denied ever having experienced 
lameness.  

At the separation examination which was conducted in October 
1964, the veteran made no complaints regarding his back.  
Furthermore, this evaluation demonstrated that his spine was 
normal.  One-and-a-half weeks later, the veteran maintained 
that his medical condition had not changed since the 
discharge examination.  

The veteran was discharged from active military duty in 
October 1964.  At a private examination conducted in July 
1969, at which time chronic debilitating anxiety and 
depression were diagnosed, the examining physician concluded 
that the physical evaluation had revealed no physical 
abnormality.  At a VA examination conducted in September 
1969, the veteran made no complaints referable to his back.  
No back pathology was noted, and no back disability was 
diagnosed.  

In June 1985, the veteran complained of low back pain.  In 
August 1985, he reiterated this complaint and added that he 
had no leg involvement.  He was found to stagger when he 
walked and to have "up-going" toes.  A myelogram completed 
on the veteran's lumbar and dorsal spine in the same month 
showed a minimal right lateral L5 extradural defect which was 
felt to be within normal limits.  In December 1985, a private 
physician expressed his opinion that the negative myelogram 
seemed to rule out the possibility of a compressive lesion 
large enough to account for the upper motor neuron 
involvement of the veteran's lower extremities and made it 
likely that he had a demyelinating lesion or low grade glioma 
intramedullary.  

In April 1987, the veteran reported that, two-and-a-half 
years prior to the treatment session, he had slipped and 
fallen on his back on two separate occasions and that 
afterwards had experienced moderately sharp back pain in his 
lumbar area which was nonradiating.  He also reported 
noticing bilateral thigh weakness and numbness of his toes 
and feet.  Neurological evaluation revealed some lower 
extremity weakness.  Radiographic studies of the veteran's 
thoracolumbar spine showed a mild disk protrusion at L5-S1 
and no significant pathology in the thoracic region.  The 
examining physician was unable to associate the veteran's 
symptoms with a diagnosis at that time.  

In May 1987, the veteran received an injection at his L4-5 
interspace.  In the following month, he was found to have 
continued moderate lower extremity spasticity with 
hyperreflexia.  In November 1987, with evidence of continued 
significant spasticity of the lower extremities, an 
assessment of myelopathy of unknown etiology was given.  
Computerized tomography (CT) completed on the veteran's 
lumbar spine in December 1988 showed bulging annuli at L5-S1 
and L4-L5 (without acquired spinal stenosis), as well as 
bilateral facet hypertrophy at L5-S1 (right greater than 
left) with mild bilateral sac impingement, foraminal 
stenosis, and lateral recess encroachment.  

Subsequent medical records reflect continued complaints of 
low back pain.  Specifically in February 1989, March 1989, 
October 1989, February 1990, and March 1990, the veteran 
complained of low back pain.  The February 1989 record shows 
the veteran's complaints of increasing low back pain 
radiating into both of his legs (right greater than left).  
In March 1989, he received an epidural injection (considered 
to be conservative care), and, in the following month, he 
reported that the epidural had helped.  The February 1990 
medical report indicates that the veteran had limited 
lumbosacral motion in all spheres due to back pain, that he 
had obvious weakness in his left lower extremity, and that 
x-rays taken of his lumbosacral spine showed degenerative 
disc disease at the L5, S1 level.  

Extreme spasticity was noted in November 1990.  A January 
1991 record reflects significant lumbosacral pain as well as 
lower extremities problems, including lower extremity 
hypertonicity, decreased lower extremity flexibility, 
decreased lower extremity strength, and poor gait quality.  A 
July 1991 medical report notes a toe drag (left greater than 
right) as well as excessive lumbar lordosis.  In November 
1991, the veteran reported having low back pain since the 
early 1980's.  However, no radicular component to the pain 
pattern was discerned.  The veteran underwent a total 
myelogram which showed spondylolisthesis at the C4-5 level 
which was associated with a localized right lateral C4-5 
extradural defect impinging on the corresponding nerve root 
sleeve, upper dorsal cord atrophy, and narrowed L4-5 disc 
space.  

A January 1992 medical report indicates that the veteran's 
sole difficulty was progressive and increasingly severe 
spastic paraparesis.  In March 1992, the veteran received 
another injection which improved his gait and decreased his 
pain.  Magnetic resonance imaging (MRI), which was completed 
on the veteran's spine in June 1992, showed a demyelinating 
process in the region of the C5-6 level and in the region of 
the conus, small disc herniation at the C4-5 level resulting 
in cord compression, and marked degenerative disc disease at 
the L5-S1 level.  In the same month, the veteran underwent an 
insertion of a Medtronic intrathecal Baclofen pump.  His pre- 
and post-operative diagnosis was spastic diplegia.  A private 
physical examination conducted one month later demonstrated 
marked increased weakness in the veteran's back and lower 
extremities.  A left foot drop was also noted.  A report of a 
July 1992 private hospitalization indicates that previous 
studies had shown some degenerative joint disease of the 
veteran's lumbar spine which did not require intervention at 
that time.  

In October 1994, the veteran's neurological status was found 
to be stable.  In April 1995, his spasticity was found to be 
better than it had been one year earlier.  Overall, he was 
neurologically stable.  A physical examination conducted in 
July 1995 demonstrated limited lumbosacral motion in all 
spheres, continued bilateral leg pain, and weakness in the 
left lower extremity.  

Thereafter, in June 1996, the veteran was afforded several VA 
examinations which appear to have been conducted by the same 
examiner.  At the VA bones examination, the veteran 
complained of a back ache.  Physical examination demonstrated 
weak and hyperlemic legs as well as a left foot drop.  The 
examiner diagnosed paraparesis and possibly multiple 
sclerosis.  At the VA foot examination conducted on the same 
day, the veteran complained of weakness in his legs and feet.  
Objective findings showed a left foot drop, paresis (left 
greater than right), no sensory involvement, and an inability 
to walk due to paraparesis.  The examiner diagnosed multiple 
sclerosis.  At a VA general medical examination which was 
also conducted on the same day, the veteran described 
increased weakness in his legs.  Physical examination of his 
musculoskeletal system demonstrated weakness and hypertemia 
in both legs, a left foot drop, and otherwise normal feet.  
The examiner diagnosed paraparesis (left greater than right) 
which was possibly due to multiple sclerosis.  

At a VA joints examination completed two days later, a left 
foot drop was noted.  The examiner diagnosed paraparesis and 
a left foot drop.  Objective findings at a VA peripheral 
nerves examination conducted on the same day demonstrated a 
left foot drop as well as paraparesis of the lower 
extremities.  The examiner diagnosed paraparesis secondary to 
multiple sclerosis as well as a left foot drop secondary to 
an old tibia fracture and injury to the peroneal nerve.  At a 
VA spine examination which was also conducted on the same 
day, the veteran complained of a back ache.  Evaluation of 
his back, including a range of motion study, was normal.  The 
examiner diagnosed paraparesis and left foot drop secondary 
to multiple sclerosis.  

A November 1998 private examination noted that the veteran's 
medical history included chronic low back pain and status-
post placement of an implantable intrathecal pump.  The 
examining physician expressed his opinion that the veteran's 
functional difficulty and ambulatory dysfunction appeared to 
be related to a nonservice-connected neuromuscular condition 
of unknown etiology.  A VA peripheral nerves examination 
conducted in May 1999 noted the weakness in the veteran's 
legs as well as his complaints of low back pain.  

As these post-service medical records illustrate, the 
December 1988 CT scan of the veteran's lumbar spine showed 
bulging annuli at L5-S1 and L4-L5 (without acquired spinal 
stenosis) as well as bilateral facet hypertrophy at L5-S1 
(right greater than left) with mild bilateral sac 
impingement, foraminal stenosis, and lateral recess 
encroachment.  X-rays taken of his lumbosacral spine in 
February 1990 showed degenerative disc disease at the L5, S1 
level.  A total myelogram completed in November 1991 showed 
spondylolisthesis at the C4-5 level that was associated with 
a localized right lateral C4-5 extradural defect impinging on 
the corresponding nerve root sleeve, upper dorsal cord 
atrophy, and narrowed L4-5 disc space.  MRI completed on the 
veteran's spine in June 1992 showed a demyelinating process 
in the region of the C5-6 level and in the region of the 
conus, small disc herniation at the C4-5 level resulting in 
cord compression, and marked degenerative disc disease at the 
L5-S1 level.  A review of old scans in July 1992 also 
revealed some degenerative joint disease in the lumbar spine.

As noted above, competent medical evidence of a nexus between 
current disability and the veteran's military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  The Board acknowledges the numerous findings of 
back disorders.  Significantly, however, no one with medical 
expertise has provided an opinion that the veteran has a back 
disability that had its onset during service or was the 
product of continued symptoms since service.  Although the 
veteran reported experiencing trauma to his back during 
service, no medical nexus evidence between current disability 
and such in-service trauma has been presented.  Consequently, 
the veteran's claim of service connection for a back 
disability is not well grounded.  Caluza, supra.  While a 
July 1992 hospital report indicated that the veteran had 
degenerative joint disease in the lumbar area, no evidence of 
the veteran having arthritis within a year of his separation 
from service has been presented.  Therefore, the veteran is 
not aided by the provisions of §§ 3.307, 3.309.

B.  Multiple Sclerosis

In the June 1995 statement, the veteran explained that a 
private medical facility had "classified . . . [him] as 
having 'possible' multiple sclerosis."  The veteran 
maintained that he has no other symptoms of this disease 
other than spasticity in his legs.  

In the substantive appeal, the veteran asserted that, during 
his basic training in 1954, he experienced an episode of 
numbness from his waist down and was unable to move.  He was 
taken to the hospital, where his symptoms resolved the next 
day.  He also contended that, as a result of a problem with 
his left leg "dragging" (which began during basic 
training), he was never able to march in a military parade 
during his entire ten years in the military and could not 
advance to become an instructor.  Additionally, the veteran 
maintained that, in 1969 after his discharge from service, he 
experienced another episode of numbness from his waist down 
and, as a result, was unable to walk.  The veteran also 
stated that his left leg continued to get weaker, and that he 
experienced significant leg tremors in 1970 when he attempted 
to roller skate.  He indicated that, during his last ten 
years of barbering, he had to sit on a stool to cut hair 
because of the pain and numbness in his legs.  He asserted 
that the episode which occurred in 1954 during basic training 
was the beginning of multiple sclerosis, which did not 
manifest itself fully until many years later.  

According to service medical records, in January 1961, the 
veteran was treated for a recurring sprain of his right foot.  
X-rays were negative.  At the February 1962 re-enlistment 
examination, the veteran reported that he had previously 
experienced, or had at that time, lameness.  He did not 
specify the extremity(ies) involved, and the only abnormality 
noted on the evaluation was a fracture of his left tibia and 
fibula.  However, at the August 1963 examination, the veteran 
specifically denied ever having experienced lameness.  
Furthermore, at the October 1964 separation examination, the 
veteran again denied ever having experienced lameness.  
One-and-a-half weeks later, the veteran maintained that his 
medical condition had not changed since the discharge 
examination.  

Following the veteran's October 1964 discharge from active 
military duty, and specifically, in July 1969, he underwent a 
private examination.  Although chronic debilitating anxiety 
and depression were diagnosed, the examining physician 
concluded that the physical evaluation had revealed no 
physical abnormality.  Furthermore, the September 1969 VA 
examination provided no findings or diagnosis of multiple 
sclerosis.  

An August 1985 report notes that the veteran, who had a 
history of progressive leg weakness, had "up-going" toes as 
well as stiffness and loss of control of his lower 
extremities.  In December 1985, a private physician expressed 
his opinion that the negative myelogram seemed to rule out 
the possibility of a compressive lesion large enough to 
account for the upper motor neuron involvement of the 
veteran's lower extremities and made it likely that he had a 
demyelinating lesion or low grade glioma intramedullary.  

In April 1987, the veteran reported having the onset of 
bilateral thigh weakness and numbness in his toes and both 
feet after slipping and falling on his back on two separate 
occasions approximately two-and-a-half years earlier.  The 
examining physician was unable to associate the veteran's 
symptoms with a diagnosis at that time.  In June 1987, the 
veteran was found to have continued moderate lower extremity 
spasticity with hyperreflexia, but no further progression of 
his lower extremity spasticity.  The physician discussed the 
diagnosis of multiple sclerosis with the veteran and his 
wife.  In November 1987, with evidence of continued 
significant spasticity of the lower extremities, an 
assessment of myelopathy of unknown etiology was given.  

In January 1989, a private physician explained that the 
veteran continued to exhibit extreme spasticity of his lower 
extremities with mild to moderate weakness of his distal 
lower extremities.  The physician expressed his opinion that 
this symptomatology, which appeared to be progressive, was 
"without etiology," although the symptoms were suspected to 
be a manifestation of multiple sclerosis.  In February 1989, 
the veteran stated that he had originally fallen on ice in 
1985 and that he was, at the time of the treatment session, 
experiencing weak legs.  A private medical record dated in 
October 1989 includes another examining physician's opinion 
that, "[w]hile . . . [the veteran] has 'pure spastic 
paraplegia' at this point, M[ultiple ]S[clerosis] based on 
his laboratory studies seems to be still the overwhelming 
likelihood diagnosis."  

Private medical records dated in February and March 1990 
reflect obvious weakness in the veteran's left lower 
extremity, as well as bilateral leg pain.  Extreme spasticity 
was noted in November 1990.  A January 1991 record reflects 
lower extremities problems, including lower extremity 
hypertonicity, decreased lower extremity flexibility, 
decreased lower extremity strength, and poor gait quality.  
This report also indicates that the veteran's history 
included a clinical diagnosis of probable multiple sclerosis 
in June 1987.  Another medical document also dated in January 
1991 notes that it was clinically possible that the veteran 
had multiple sclerosis with progressive spastic paraparesis.  
A July 1991 medical report notes a toe drag (left greater 
than right).  

In November 1991, the veteran received treatment for 
paraparesis.  The examining physician stated that a question 
of multiple sclerosis had been raised by several physicians 
but never definitely diagnosed.  

In January 1992, a private physician expressed his opinion 
that the veteran's sole difficulty remained progressive and 
increasingly severe spastic paraparesis.  In the same month, 
the veteran also underwent a neurological evaluation which 
resulted in the diagnosis of severe paraparesis.  The 
examining physician expressed his opinion that the etiology 
of this disorder was unclear but was probably not due to 
multiple sclerosis.  The physician stated that primary 
lateral sclerosis and other degenerative disorders of the 
central nervous system should be excluded.  

In June 1992, the veteran underwent insertion of a Medtronic 
intrathecal Baclofen pump due to a diagnosis of spastic 
diplegia.  The report of this hospitalization notes that the 
veteran had a history of progressive bilateral lower 
extremity spasticity secondary to multiple sclerosis and 
included a final diagnosis of multiple sclerosis.  
Thereafter, in July 1992, the veteran was hospitalized for 
approximately one week with complaints of fever and chills 
with increased spasticity in his lower extremities.  The 
report of this hospitalization indicates that the veteran was 
diagnosed in 1987 with multiple sclerosis.  Final diagnoses 
included urosepsis, multiple sclerosis, and status-post 
Baclofen pump.  A private medical report dated on the day of 
discharge from the hospitalization notes the veteran's 
history of multiple sclerosis, his ability to ambulate with 
crutches with a stable gait, marked increased weakness in his 
lower extremities, and a left foot drop.  

In October 1994, the veteran's neurological status was found 
to be stable.  In April 1995, his spasticity was found to be 
better than it had been one year earlier.  Overall, he was 
neurologically stable.  A physical examination conducted in 
July 1995 demonstrated continued bilateral leg pain as well 
as weakness in the left lower extremity.  

Thereafter, in June 1996, the veteran was afforded several VA 
examinations which appear to have been conducted by the same 
examiner.  The VA bones examination demonstrated weak and 
hyperlemic legs, as well as a left foot drop.  The examiner 
diagnosed paraparesis and possibly multiple sclerosis.  At 
the VA foot examination conducted on the same day, the 
veteran complained of weakness in his legs and feet.  
Objective findings showed a left foot drop, paresis (left 
greater than right), no sensory involvement, and an inability 
to walk due to paraparesis.  The examiner diagnosed multiple 
sclerosis.  At a VA general medical examination which was 
also conducted on the same day, the veteran described 
increased weakness in his legs.  Physical examination of his 
musculoskeletal system demonstrated weakness and hypertemia 
in both legs, a left foot drop, and otherwise normal feet.  
The examiner diagnosed paraparesis (left greater than right) 
which was possibly due to multiple sclerosis.  

At a VA joints examination completed two days later, a left 
foot drop was noted.  The examiner diagnosed paraparesis and 
a left foot drop.  Objective findings at a VA peripheral 
nerves examination conducted on the same day demonstrated a 
left foot drop as well as paraparesis of the lower 
extremities.  The examiner diagnosed paraparesis secondary to 
multiple sclerosis as well as a left foot drop secondary to 
an old tibia fracture and injury to the peroneal nerve.  At a 
VA spine examination which was also conducted on the same 
day, the examiner diagnosed paraparesis and left foot drop 
secondary to multiple sclerosis.  

At the November 1998 private examination, the veteran stated 
that his present symptomatology included constant moderate 
left leg pain.  The examining physician expressed his opinion 
that the veteran's functional difficulty and ambulatory 
dysfunction appeared to be related to a nonservice-connected 
neuromuscular condition of unknown etiology.  

As these post-service medical records illustrate, in June 
1987, a physician discussed with the veteran and his wife the 
diagnosis of multiple sclerosis.  In January 1989, multiple 
sclerosis was again suspected (in light of the veteran's 
symptoms of extreme spasticity of his lower extremities with 
mild to moderate weakness of his distal lower extremities).  
In October 1989, another physician expressed his opinion that 
multiple sclerosis remained the "overwhelming likel[y] . . . 
diagnosis" to explain the neurological problems.  
Additionally, a January 1991 record notes that the veteran's 
history included a clinical diagnosis of probable multiple 
sclerosis in June 1987.  A second January 1991 medical 
document indicates that it was clinically possible that the 
veteran had multiple sclerosis with progressive spastic 
paraparesis.  However, in November 1991, an examining 
physician explained that, although a question of multiple 
sclerosis had been raised by several physicians, the disorder 
had never been definitely diagnosed.  

Although private medical records dated in June and July 1992 
reflect final diagnoses of multiple sclerosis, these 
diagnoses appear to have been made based upon prior histories 
of diagnoses of multiple sclerosis.  In addition, although 
some of the June 1996 VA examinations included diagnoses of 
multiple sclerosis, subsequent evaluations completed in 
November 1998 and May 1999 failed to confirm the diagnosis.  

Despite the conflicting evidence regarding the presence of 
multiple sclerosis, what is significant about the record is 
that no medical opinion has been provided that links multiple 
sclerosis, if extant, to the veteran's military service.  It 
appears that there remains a question as to whether the 
veteran actually has multiple sclerosis or some other 
neurologic debility.  Nevertheless, the salient point to be 
made is that the first clinical indication that the veteran 
might have multiple sclerosis was not made until 1987, more 
than 20 years after the veteran's separation from active 
service.  Indeed, no one with sufficient expertise has 
provided an opinion that the veteran has multiple sclerosis 
which had its onset during service or that multiple sclerosis 
could be linked to continued symptoms since service.  While 
the veteran has pointed to certain problems he experienced 
during service which he believes represented the onset of 
multiple sclerosis, he is not competent to say that any 
numbness or weakness, etc. experienced in service or within 7 
years of his separation from service represented the 
prodromal signs of multiple sclerosis.  Absent the 
presentation of competent medical evidence linking such a 
disability to service or showing that it became manifest 
within 7 years of the veteran's separation from service, see 
§§ 3.307, 3.309, the veteran's claim of service connection 
for multiple sclerosis is not well grounded.  Caluza, supra.  

II. Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

The service medical records in the present case indicate 
that, from February to September 1961, the veteran was 
hospitalized for injuries sustained in an automobile 
accident.  In particular, he was treated for a compound 
fracture of his left tibia, as well as multiple abrasions of 
his legs and hands.  Final diagnoses included a compound 
comminuted fracture of the midshaft of the left tibia with no 
artery or nerve involvement, superficial abrasions on both 
hands and both legs, as well as a severe contusion of the 
right hemithorax with pulmonary involvement.  X-rays taken 
just several days prior to discharge from the hospital in 
September 1961 showed continuous healing of the fracture with 
very satisfactory alignment.  (Specifically, the radiographic 
report showed old fractures of the mid-tibia and fibula which 
appeared to be well healed with fairly extensive bony 
bridging about the fracture site as well as some slight 
lateral and some anterior angulation at the fracture site.)  
On examination, the veteran's left leg demonstrated palpable 
irregularity of the midshaft of the tibia, some calf muscle 
atrophy, full range of motion of the knee, 20 degrees of 
dorsiflexion and 30 degrees of plantar flexion of the ankle, 
and no dependent edema.  The veteran was discharged to 
limited duty with a permanent L3 profile due to a healing 
fracture of the tibia and fibula.  He was instructed not to 
parachute jump, run, march in formation, or participate in 
contact sports.  The attending physician expressed his 
opinion that the veteran "[s]hould be allowed to do duties 
in which he can ambulate at [his] own rate of speed . . . 
[and] should wear [a] long leg brace.  

A re-enlistment examination conducted in February 1962 noted 
that the veteran had sustained a fracture to his left tibia 
and fibula and that he wore a long leg brace.  A follow-up 
examination completed in May 1962 showed edema and pain in 
the veteran's left leg.  

An airborne physical examination which was completed in 
August 1963 demonstrated that the veteran's lower extremities 
were normal.  Additionally, the October 1964 separation 
examination demonstrated that the veteran's lower extremities 
were normal.  

The veteran retired from active military duty in October 
1964.  Thereafter, at the July 1969 private examination, at 
which time chronic debilitating anxiety and depression were 
diagnosed, the examining physician concluded that the 
physical evaluation had revealed no physical abnormality.  At 
the September 1969 VA examination, the veteran described pain 
in his left leg on standing for two to three hours as well as 
swelling at the site of the fracture.  Examination of the 
veteran's musculoskeletal system revealed good muscle 
strength and tone, the ability to walk without support and 
without a limp, and audible crepitation in the left knee.  
X-rays taken of his knees and ankles were normal.  The 
examiner diagnosed "[r]esiduals [of a] fracture [of the] 
left tibia and fibula [as a result of an] auto accident."  

By a rating action dated in December 1969, the RO, in 
pertinent part, granted service connection for residuals of a 
fracture of the left tibia.  Additionally, the RO assigned a 
noncompensable rating for this service-connected disability, 
effective from June 1969.  The service-connected residuals of 
a fracture of the left tibia remain evaluated as 
noncompensably disabling.  


According to the February and August 1996 rating actions as 
well as the statement of the case furnished to the veteran in 
October 1996, the RO has evaluated the service-connected 
residuals of a fracture of the left tibia under the 
applicable diagnostic code which rates impairment of the 
tibia and fibula.  Specifically, according to Diagnostic 
Code 5262, evidence of malunion of the tibia and fibula with 
slight knee or ankle disability warrants the assignment of a 
10 percent disability evaluation.  Evidence of malunion of 
the tibia and fibula with moderate knee or ankle disability 
will result in the assignment of a 20 percent disability 
rating.  Diagnostic Code 5262.  Evidence of malunion of the 
tibia and fibula with marked knee or ankle disability 
warrants the assignment of a 30 percent disability 
evaluation.  Also, evidence of nonunion of the tibia and 
fibula with loose motion, requiring a brace, will result in 
the assignment of a 40 percent disability rating.  Id.  

Throughout the current appeal, the veteran has asserted that 
he experiences pain in both of his legs and that this symptom 
is worse in his left lower extremity than his right lower 
extremity.  

According to the pertinent post-service medical records which 
have been obtained and associated with the claims folder 
during the current appeal, the veteran has experienced 
various problems with his lower extremities, including pain, 
weakness, numbness, spastic paraparesis, and hyperreflexia, 
which require the use of crutches.  Although a left foot drop 
was originally noted in early records, the most recent 
medical reports have failed to confirm the presence of such a 
problem.  

The Board notes that the examiner who conducted the June 1996 
VA peripheral nerves examination concluded that the veteran 
had a left foot drop which was secondary to the "old tibia 
fracture and injury to [the] peroneal nerve."  However, this 
same examiner, who completed a VA spine evaluation of the 
veteran on the same day, concluded at that time that the 
veteran's paraparesis and left foot drop were secondary to 
multiple sclerosis.  


Significantly, the most recent examinations which the veteran 
has undergone (and, specifically, the evaluations completed 
in November 1998 and May 1999) failed to note the presence of 
a left foot drop.  Moreover, the private physician who 
examined the veteran in November 1998 expressed his opinion 
that the veteran's functional difficulty and ambulatory 
dysfunction appeared to be related to a nonservice-connected 
neuromuscular condition of unknown etiology.  In other words, 
the most recent competent medical evidence included in the 
claims folder does not reflect the presence of a left foot 
drop, and the neurological pathology currently manifested has 
been associated with a nonservice-connected neuromuscular 
disorder.  

The Board acknowledges that the examiner who conducted the 
May 1999 VA peripheral nerves examination concluded that the 
veteran had numbness in his left leg due to his fracture.  
Significantly, however, this examiner did not appear to have 
access to any of the veteran's medical records.  (The 
examiner noted that, just 10 years prior to the examination, 
the veteran had been thrown out of a truck and had sustained 
fractures to his tibia and fibula.)  Indeed, as noted above, 
no nerve damage was noted following the fracture.  
Consequently, because the examiner who performed the November 
1998 examination reviewed the available record, and because 
the record does not show any nerve impairment noted 
contemporaneous with the in-service fracture, the Board gives 
greater weight to the November 1998 examiner's conclusions.  
Additionally, earlier estimations that left foot drop was due 
to the fracture were inconsistent with other conclusions by 
the very same examiner.  The Board therefore gives little to 
no weight to the 1996 finding that the veteran had left foot 
drop due to the fracture.

Regarding the service-connected residuals of a fracture of 
the left tibia, the Board notes that x-rays taken of the 
veteran's left tibia and fibula at the June 1996 VA 
examinations showed an old healed fracture with angulation 
involving the lower shafts of the tibia and fibula and no 
recent fracture.  The radiologist reviewing the films 
provided the impression of an old fracture deformity of the 
left tibia and 

fibula.  Furthermore, the examiner conducting the June 1996 
VA peripheral nerves examination noted the x-ray results 
which showed the presence of angulation and also concluded 
that this old fracture of the veteran's tibia had healed.  

At the November 1998 examination, the veteran described 
constant moderate left leg pain but denied any recent redness 
or warmth around the fracture site.  Examination of the 
veteran's left lower extremity demonstrated pedal edema; no 
significant leg length inequality was noted; calf measurement 
of 10 centimeters distal to the tibial tubercle was noted and 
calf circumference was 34 centimeters.  There was no 
erythema, warmth, or swelling of the left knee.  The knee was 
stable and there was no pain over the joint line, medial 
collateral ligament, lateral collateral ligament, medial 
femoral condyle, or lateral femoral condyle.  Patellar 
tracking was normal and range of motion of the left knee was 
from 10 to 110 degrees.  There were no deformities of the 
left ankle.  He was able to bring the left ankle to the 
neutral position; plantar flexion was performed to 
30 degrees, and there was intact sensation.  There was no 
crepitus at the fracture site (described by the examiner as 
"the tibial diaphysis").  

Additionally, the examiner stated that the veteran had 
brought with him "plain films" obtained from the Butler VA 
Medical Center which were dated in November 1998.  After 
reviewing the films, the private examiner explained that they 
demonstrated a "well-healed fracture of the left tibia 
diaphysis at the junction of the middle and distal thirds as 
well as a concomitant well-healed fibular fracture."  The 
physician also noted that the radiographic films showed 
approximately 2 degrees of valgus alignment and 12 degrees of 
posterior angulation at the fracture site.  

Based on these findings, the examining physician concluded 
that the veteran was status-post left tibia and fibula 
diaphysis fracture in 1961 which had "gone on to a solid 
union and [was] not resulting in any functional difficulty."  
The examiner expressed his opinion that the veteran's 
"functional difficulty and ambulatory dysfunction appear[ed] 
to be related to a nonservice-connected neuromuscular 

condition of unknown etiology" rather than the 
service-connected residuals of a left tibia fracture.  In 
fact, the examiner specifically stated that he found no 
impairment or disability referable to the veteran's left 
tibia fracture.  

Because of the thoroughness of the 1998 evaluation, the Board 
gives it greater weight than other available evidence, at 
least as to the state of the veteran's current disability.  
As noted above, this examiner opined that there was no 
functional impairment.  Consequently, absent the showing of 
at least slight knee or ankle disability due to the fracture, 
a compensable rating for this service-connected disability 
cannot be assigned.  See 38 C.F.R. § 4.71a, Code 5262 (1999).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. § 4.40, this provision is qualified by specific 
rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Code 5262 contemplate limitation of 
motion of the knee or ankle.  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) requires 
that problems such as pain on use be specifically considered 
by any examiner charged with evaluating the veteran's 
disability.  In this case, however, the recent examiner has 
specifically stated that the veteran's fracture has "gone on 
to a solid union and is not resulting in any functional 
difficulty."  In fact, this examiner expressly stated that 
the veteran's "functional difficulty and ambulatory 
dysfunction appear to be related to a nonservice-connected 
neuromuscular condition of unknown etiology" rather than the 
service-connected residuals of a left tibia fracture.  
Consequently, the Board concludes that, without ankle or knee 
disability due to the fracture, assignment of a rating based 
on such functional impairment would not be appropriate.  

In view of the lack of evidence showing a recent need for 
treatment of the veteran's service-connected left tibia 
disability, as well as the absence of any functional 
difficulty specifically associated with this 
service-connected disability, the Board concludes that an 
increased (compensable) rating is not warranted.  


ORDER

Service connection for a back disability or multiple 
sclerosis is denied.  

A compensable rating for the service-connected residuals of a 
fracture of the left tibia is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

